Case 2:85-cv-04544-DMG-AGR Document 757 Filed 04/08/20 Page 1 of 7 Page ID #:36081



     1   CENTER FOR HUMAN RIGHTS &
     2   CONSTITUTIONAL LAW
         Peter A. Schey (Cal. Bar No. 58232)
     3   Carlos Holguín (Cal. Bar No. 90754)
     4   256 South Occidental Boulevard
         Los Angeles, CA 90057
     5   Telephone: (213) 388-8693
     6   Facsimile: (213) 386-9484
         Email:pschey@centerforhumanrights.org
     7         crholguin@centerforhumanrights.org
     8
     9   Listing continues on next page
    10   Attorneys for Plaintiffs
    11
    12                           UNITED STATES DISTRICT COURT
    13                         CENTRAL DISTRICT OF CALIFORNIA
    14                                    WESTERN DIVISION
    15
    16   Jenny Lisette Flores., et al.,             Case No. CV 85-4544-DMG-AGRx
    17                    Plaintiffs,               EX PARTE APPLICATION FOR LEAVE TO
                                                    FILE BRIEF IN EXCESS OF 25 PAGES
    18
               v.
    19                                              [Local Rules 11-6 and 7-19]
         William Barr, Attorney General of the
    20   United States, et al.,
    21
                          Defendants.
    22                                              Argument not requested
    23
    24
    25
    26
    27
    28

                                                          PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM IN SUPPORT
                                                                                OF PRELIMINARY INJUNCTION
                                                                                  CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 757 Filed 04/08/20 Page 2 of 7 Page ID #:36082



     1   UNIVERSITY OF CALIFORNIA DAVIS
     2   SCHOOL OF LAW
         Immigration Law Clinic
     3   Holly S. Cooper (197626)
     4   One Shields Avenue, TB 30
         Davis, CA 95616
     5   Telephone: (530) 754-4833
     6   Email: hscooper@ucdavis.edu
     7   NATIONAL CENTER FOR YOUTH LAW
     8   Leecia Welch (208741)
         Neha Desai (CAL. RLSA NO. 803161)
     9   Poonam Juneja (300848)
    10   Freya Pitts (295878)
         1212 Broadway, Suite 600
    11   Oakland, CA 94612
    12   Telephone: (510) 835-8098
         Email: lwelch@youthlaw.org
    13          ndesai@youthlaw.org
    14           pjuneja@youthlaw.org
                fpitts@youthlaw.org
    15
    16   USF SCHOOL OF LAW IMMIGRATION CLINIC
         Bill Ong Hing (Cal. Bar No. 61513)
    17   2130 Fulton Street
    18   San Francisco, CA 94117-1080
         Telephone: (415) 422-4475
    19   Email: bhing@usfca.edu
    20
         LA RAZA CENTRO LEGAL, INC.
    21   Stephen Rosenbaum (Cal. Bar No. 98634)
         474 Valencia Street, #295
    22
         San Francisco, CA 94103
    23   Telephone: (415) 575-3500
    24
         THE LAW FOUNDATION OF SILICON VALLEY
    25   LEGAL ADVOCATES FOR CHILDREN AND YOUTH
         Jennifer Kelleher Cloyd (Cal. Bar No. 197348)
    26
         Katherine H. Manning (Cal. Bar No. 229233)
    27   Annette Kirkham (Cal. Bar No. 217958)
         4 North Second Street, Suite 1300
    28
         San Jose, CA 95113
                                                             EX PARTE APPLICATION RE: OVERSIZE BRIEF
                                            - ii -                          CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 757 Filed 04/08/20 Page 3 of 7 Page ID #:36083



     1   Telephone: (408) 280-2437
     2   Email: kate.manning@lawfoundation.org

     3   Of counsel:
     4    ALDEA - THE PEOPLE’S JUSTICE CENTER
          Bridget Cambria
     5
          532 Walnut Street
     6    Reading, PA 19601
          Phone: (484) 877-8002
     7
          Fax: (484) 926-2032
     8   Email: bridget.cambria@cambriaklinelaw.com
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                             iii        EX PARTE APPLICATION FOR LEAVE TO FILE OVERSIZE
                                                                                                  BRIEF
                                                                               CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 757 Filed 04/08/20 Page 4 of 7 Page ID #:36084



     1         COME NOW PLAINTIFFS, by and through their undersigned counsel, and
     2   request permission to file a brief four pages in excess of the 25 pages
     3   permitted under Local Rule 11-6 in support of Plaintiffs’ Reply to
     4   Defendants’ Opposition to Ex Parte Application for Temporary Restraining
     5   Order and Order to Show Cause Re Preliminary Injunction. This application
     6   is based upon the accompanying memorandum in support of the ex parte
     7   application pursuant to Local Rule 7-19 and declaration of counsel re: notice
     8   of application pursuant to Local Rule 7-19.
     9
    10   Dated: April 8, 2020             CENTER FOR HUMAN RIGHTS AND
                                          CONSTITUTIONAL LAW
    11                                    Peter A. Schey
                                          Carlos R. Holguin
    12                                    UNIVERSITY OF CALIFORNIA DAVIS
    13                                    SCHOOL OF LAW
                                          Immigration Law Clinic
    14                                    Holly S. Cooper

    15                                    NATIONAL CENTER FOR YOUTH LAW
                                          Leecia Welch
    16                                    Neha Desai
                                          Poonam Juneja
    17                                    Freya Pitts

    18                                    USF SCHOOL OF LAW IMMIGRATION CLINIC
                                          Bill Ong Hing
    19                                    LA RAZA CENTRO LEGAL, INC.
    20                                    Stephen Rosenbaum

    21                                    THE LAW FOUNDATION OF SILICON VALLEY
    22                                    Jennifer Kelleher Cloyd
                                          Katherine H. Manning
    23                                    Annette Kirkham

    24                                    Of counsel:
    25                                    ALDEA - THE PEOPLE’S JUSTICE CENTER
    26                                    Bridget Cambria

    27                                          /s/ Carlos Holguin
    28                                          Carlos Holguin
                                                Attorneys for Plaintiffs

                                                                     EX PARTE APPLICATION RE: OVERSIZE BRIEF
                                                  -1-                               CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 757 Filed 04/08/20 Page 5 of 7 Page ID #:36085



     1
                         MEMORANDUM IN SUPPORT OF EX PARTE APPLICATION
     2
     3         1. Name of counsel for defendants.
     4         Sarah B. Fabian, Nicole Murley, Office of Immigration Litigation
     5   Civil Division, U.S. Department of Justice, P.O. Box 868, Ben Franklin
     6   Station, Washington, DC 20044; telephone: (202) 616-0473; email:
     7   Sarah.B.Fabian@usdoj.gov; Nicole.Murley@usdoj.gov.
     8         2. Reasons for seeking ex parte order; points and authorities.
     9         Rule 11-6 of the Local Rules of the United States District Court for the
    10   Central District of California provides, “No memorandum of points and
    11   authorities or pre-trial or post-trial brief shall exceed 25 pages in length,
    12   excluding indices and exhibits, unless permitted by order of the judge.”
    13         As the Court is aware, this case, a nation-wide class action, affects the
    14   lives of hundreds of children detained in congregate settings during the
    15   COVID-19 pandemic.
    16         Plaintiffs request this expansion of the page limit in order to fully
    17   respond to Defendants’ arguments and evidence presented in their
    18   Supplemental Opposition, for which they were granted an additional fifteen
    19   pages. Because of the complex issues involved, Plaintiffs cannot adequately
    20   or fully respond without additional pages. See also Declaration of Carlos R.
    21   Holguin, attached hereto.
    22         Plaintiffs’ counsel reached out to counsel for Defendants by email on
    23   April 8, 2020 to request their position on this request, and Defendants
    24   responded with their consent.
    25         Plaintiffs accordingly request that the Court allow them to file a reply
    26   brief comprising 29 pages.
    27
    28

                                                     2            EX PARTE APPLICATION FOR LEAVE TO FILE OVERSIZE
                                                                                                            BRIEF
                                                                                         CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 757 Filed 04/08/20 Page 6 of 7 Page ID #:36086


         Dated: April 8, 2020        CENTER FOR HUMAN RIGHTS AND
     1                               CONSTITUTIONAL LAW
                                     Peter A. Schey
     2                               Carlos R. Holguin
     3                               UNIVERSITY OF CALIFORNIA DAVIS
                                     SCHOOL OF LAW
     4                               Immigration Law Clinic
                                     Holly S. Cooper
     5
                                     NATIONAL CENTER FOR YOUTH LAW
     6                               Leecia Welch
                                     Neha Desai
     7                               Poonam Juneja
                                     Freya Pitts
     8                               USF SCHOOL OF LAW IMMIGRATION CLINIC
                                     Bill Ong Hing
     9
                                     LA RAZA CENTRO LEGAL, INC.
    10                               Stephen Rosenbaum
    11                               THE LAW FOUNDATION OF SILICON VALLEY
                                     Jennifer Kelleher Cloyd
    12                               Katherine H. Manning
                                     Annette Kirkham
    13
    14                               Of counsel:
    15                               ALDEA - THE PEOPLE’S JUSTICE CENTER
                                     Bridget Cambria
    16
    17                                           /s/ Carlos Holguin
                                           Carlos Holguin
    18                                     Attorneys for Plaintiffs
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                             3           EX PARTE APPLICATION FOR LEAVE TO FILE OVERSIZE
                                                                                                   BRIEF
                                                                                CV 85-4544-DMG-AGRX
Case 2:85-cv-04544-DMG-AGR Document 757 Filed 04/08/20 Page 7 of 7 Page ID #:36087



     1                               CERTIFICATE OF SERVICE

     2
               I hereby certify that on April 8, 2020, I served the foregoing pleading
     3
         on all counsel of record by means of the District Clerk’s CM/ECF electronic
     4
         filing system.
     5
     6                                                       /s/ Leecia Welch
                                                             Leecia Welch
     7                                                       Attorney for Plaintiffs
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                  4            EX PARTE APPLICATION FOR LEAVE TO FILE OVERSIZE
                                                                                                         BRIEF
                                                                                      CV 85-4544-DMG-AGRX
